NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 22 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

OSCAR ORLANDO DIAZ,                             No.    17-71572

                Petitioner,                     Agency No. A077-483-948

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 19, 2019**

Before:      FERNANDEZ, SILVERMAN, and WATFORD, Circuit Judges.

      Oscar Orlando Diaz, a native and citizen of Honduras, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). Our

jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the agency’s factual findings, Silaya v. Mukasey, 524 F.3d 1066, 1070 (9th Cir.

2008), and we review de novo claims of due process violations in immigration

proceedings, Jiang v. Holder, 754 F.3d 733, 738 (9th Cir. 2014). We dismiss in

part and deny in part the petition for review.

      We lack jurisdiction to consider Diaz’s contentions regarding particular

social groups, past persecution, and nexus that he raises for the first time in his

opening brief. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004) (court

lacks jurisdiction to review claims not presented to the agency). Thus, we dismiss

the petition as to his asylum and withholding of removal claims.

      Substantial evidence supports the agency’s denial of CAT relief because

Diaz failed to show it is more likely than not he would be tortured by or with the

consent or acquiescence of the government of Honduras. See Aden v. Holder, 589
F.3d 1040, 1047 (9th Cir. 2009).

      We reject Diaz’s contention that the BIA violated his due process rights.

See Toufighi v. Mukasey, 538 F.3d 988, 997 (9th Cir. 2008) (the BIA is “not

required to search the record to tease out claims that [a petitioner has] not clearly

made”).

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.

                                           2                                    17-71572